Name: Commission Regulation (EEC) No 1155/90 of 7 May 1990 on import licences for pigmeat products originating in the African, Caribbean and Pacific states (ACP states) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/78 . 5 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1155/90 of 7 May 1990 on import licences for pigmeat products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT) Commission shall calculate the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the third quarter of 1990 of the products referred to in Article 8 of Regulation (EEC) No 715/90 should therefore be deter ­ mined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT))('), and in particular Article 27 thereof, Whereas Article 4 (5) of Commission Regulation (EEC) No 904/90 (2) provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quota ; Whereas no licence applications have been lodged from 1 to 10 April 1990 ; Whereas Article 4 (5) of Regulation (EEC) No 904/90 stipulates that if the total quantity for which applications have been submitted is less than that available the HAS ADOPTED THIS REGULATION : Article 1 Licence applications may be lodged in accordance with Article 4 of Regulation (EEC) No 904/90 during the first 10 days of July 1990 in respect of an overall quantity of 187,5 tonnes of products falling within CN code 1601 00. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 93, 10 . 4. 1990, p. 23.